Citation Nr: 0925658	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to service 
connection for posttraumatic stress disorder (PTSD).

2.	Whether new and material 
evidence has been received to reopen a claim for service 
connection for status-post left knee fracture with 
postoperative chondromalacia patella. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. M.R.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
November 1973.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah. 

In April 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board, and a transcript of this proceeding is of record. 
During the hearing, the Veteran provided additional evidence 
consisting of a VA nurse practitioner's letter, current 
treatment records, and a personal statement, along with a 
waiver of RO initial consideration. 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).

The Board will presently grant service connection for PTSD, 
and the petition to reopen the claim of service connection 
for a left knee disorder. The claim for service connection 
for a left knee disability on its merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The Veteran has PTSD that is causally related to one or 
more verified stressors from service.

2.	A March 1974 RO rating decision denied the Veteran's 
original claim for entitlement to service connection for a 
left knee disability. Following notice of that decision, the 
Veteran did not commence an appeal.
3.	Since that decision, additional evidence has been 
received which was not previously of record, and which 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim.


CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for PTSD 
are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).

2.	The March 1974 RO rating decision that denied the 
Veteran's claim for service connection for a left knee 
disability, due to in-service aggravation of a pre-existing 
condition, is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2008).

3.	New and material evidence has been received to reopen 
the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the benefit sought on appeal of 
entitlement to service connection for PTSD. Assuming, without 
deciding, that any error was committed as to implementation 
of the VCAA's duty to notify and assist provisions, this 
error was harmless in its application to adjudication of the 
Veteran's claim, and need not be further discussed. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

In addition, the Board is granting the Veteran's petition to 
reopen a claim for service connection for a left knee 
disorder, and remanding the underlying claim on the merits 
for additional development. Consequently, a determination on 
whether the VCAA's duty to notify and assist provisions were 
satisfied is likewise unnecessary at this point, pending 
further development and the readjudication of  the claim. 




Analyses of the Claims

Service Connection for PTSD

As the criteria for entitlement to service connection for 
PTSD are met, based upon evidence of diagnosis of PTSD linked 
to a confirmed stressor of record, the Board is granting this 
claim on appeal.

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. A 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2008). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

If, however, the veteran's stressor is unrelated to 
participation in combat, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 146-47. See also Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996). The available 
sources for corroboration of a claimed stressor are not 
necessarily limited to service records, but may also include 
other sources of evidence such as lay statements from third-
party individuals. See Cohen, 10 Vet. App. at 143 (indicating 
that corroborating sources need not be found only in service 
records, contrary to what was previously set forth under the 
VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 
21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Where a post-traumatic stress disorder claim is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. See 38 C.F.R. § 3.304(f)(3). 



Of direct relevance to this claim, the regulation 
specifically provides that VA "may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred." Id. 

The Veteran has identified in furtherance of his claim 
several stressful incidents that occurred during his basic 
training and in his occupational capacity as a medical 
corpsman. The Veteran indicates that at an early point in his 
basic training he sustained a left knee injury that severely 
restricted his degree of mobility and ability to participate 
in training exercises, and that this caused him to experience 
resentment and harassment from other members of his platoon. 
He states that he was limited to use of crutches and could 
not keep up with the demanding requirements of his training. 
As a result, he was the subject of derogatory remarks and 
physical abuse. According to the Veteran because he could not 
complete various exercises, the other members of his unit 
were ordered to complete extra sets of tasks themselves which 
added to the resentment. He describes instances of hazing, 
threats, name calling, physical confrontations and "blanket 
parties" where he was held down under a blanket and beaten 
with bars of soap wrapped in socks.                The 
Veteran states that when he complained to his drill 
instructor of these incidents that his complaints were 
dismissed and not taken seriously. The Veteran further 
indicates that during training for wearing a gas mask he 
could not successfully clear the mask of tear gas, and when 
he tried to leave the area, his drill instructor held him 
down and placed a canister of tear gas directly in front of 
him.

In additional correspondence and testimony the Veteran has 
described a sexual assault that occurred during service. He 
states that in December 1970 three members of the platoon 
took him outside of the barracks where they beat him and 
perpetrated the assault. He states that following this 
incident and completion of his basic training he was never 
capable of living in the barracks again and slept in his car 
until he obtained an apartment. 

As a further identified stressful incident in service, the 
Veteran indicates that as a medical corpsman he assisted a 
dentist in working with a patient who had a form of cancer of 
the mouth and who passed away during the procedure. The 
Veteran describes other stressful circumstances working in 
proximity to several injured and wounded patients in various 
wards of the hospitals where he was stationed. 

The Veteran's service personnel records indicate that he 
completed his basic training at Fort Lewis, Washington from 
November 1970 to January 1971. He had additional training as 
a medical corpsman. From May 1971 to November 1973     the 
Veteran's occupational designation was as a dental laboratory 
assistant, and this included a period of service in Germany 
from November 1971 to November 1973. 

The service treatment history is absent any specific 
reference to the events                 the Veteran has 
described in connection with his claim.

A statement received from a family member of the Veteran 
indicates that after returning from service he manifested 
interpersonal difficulties, avoided making friends, and 
abused alcohol. Another statement from a friend explains that 
the Veteran after service avoided social interactions and had 
started using drugs and alcohol excessively.

The report of a November 2006 PTSD intake assessment at the 
Salt Lake City VA Medical Center (VAMC) states the conclusion 
that the Veteran's report of symptoms met the DSM-IV criteria 
for military related PTSD. The Veteran commenced a period of 
group therapy counseling.

The January 2009 correspondence from a VA nurse practitioner 
states that she had been treating the Veteran for symptoms of 
PTSD. According to this treatment provider, the Veteran had 
hemorrhoids and irritable bowel syndrome which resulted from 
an incident of military sexual trauma. During the April 2009 
Travel Board hearing, the Veteran testified pertaining to the 
alleged in-service stressors. 

During the hearing, the Veteran's treating VA clinical 
psychologist also testified.  She opined that the Veteran 
developed PTSD as the result of the sexual assault that 
occurred during service, and other contributing factors of 
verbal and physical harassment from other members of his 
unit. The psychologist observed that prior to service the 
Veteran's history was absent substance abuse, and that 
following service there was a pattern of use of drugs and 
alcohol and of difficulties in interpersonal relationships.

Having reviewed these findings, the Board has determined that 
the criteria for service connection for PTSD are met. There 
is of record a clinical diagnosis of PTSD, which was 
established by a November 2006 psychological assessment. 
Furthermore, there is the testimony of a treating VA 
psychologist to the effect that the Veteran's PTSD is 
attributable to in-service stressors consisting of a sexual 
assault, and ongoing physical and verbal abuse during his 
basic training. 

The psychologist's opinion based on knowledge of relevant 
case history provides competent evidence to substantiate the 
underlying occurrence of the claimed stressors. See 38 C.F.R. 
§ 3.304(f) (when evaluating a claim for PTSD premised upon an 
alleged personal assault, VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred). There is a consistent statement 
from another current treatment provider that corroborates the 
Veteran's account of an incident of a sexual assault during 
his service. The Board will resolve any reasonable doubt in 
the Veteran's favor on the matter of stressor verification, 
and conclude that this requirement is met. See 38 C.F.R. § 
3.102. The preceding testimony of the VA psychologist also 
competently asserts a causal relationship between the PTSD 
diagnosis and verified stressors, as the final criterion for 
establishing the claim.

Based upon the above therefore, the Board is granting the 
claim for entitlement to service connection for PTSD.  

Petition to Reopen

Under applicable law, service connection may be granted for a 
current disability that is the result of a disease or injury 
incurred in or aggravated by service.
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection is available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 

In a March 1974 rating decision, the RO denied the Veteran's 
claim for service connection for a left knee disorder, 
finding that the disorder pre-existed service, and did not 
undergo aggravation therein. The RO's decision observed that 
the Veteran's service entrance physical denoted a history of 
left knee surgery. In December 1970 the Veteran complained of 
increased pain in the left knee after sustaining a fall in 
basic training. The RO concluded on review of service 
treatment history that the Veteran's left knee condition pre-
existed entrance into service and would have been ratable at 
10 percent at the time of entry, and since then there had 
been no increase in knee disability over that shown at time 
of service entrance. The evidence considered was comprised of 
service treatment records, and a February 1974 VA examination 
report. The Veteran received notice of the RO's decision the 
following month. He did not file a timely NOD to commence the 
appeal process, and hence the March 1974 rating decision 
became final and binding on the merits. See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).
For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The additional evidence since associated with the record is 
comprised of VA outpatient treatment records dated from 
November 2006 to August 2007; April 2009 correspondence from 
a VA nurse practitioner; treatment records from a university 
medical clinic dated from April 2005 to January 2007; a 
September 2007 letter from a private treating orthopedist; 
reports from various private physicians dated in March and 
October 1996, respectively; the Veteran's service personnel 
records; the transcript of the Veteran's April 2009 Travel 
Board hearing, and lay statements obtained from other 
individuals. 

The January 2007 report from Dr. A.P., with a university 
medical clinic, is in regard to follow-up of left knee 
osteoarthritis, mostly patellofemoral osteoarthritis. 
According to the physician, the Veteran reported that he had 
a knee injury during basic training, and the physician 
indicated that certainly any injury could lead to 
posttraumatic osteoarthritis and it was possible this was a 
service-related issue.

This physician's opinion meets the requirement of evidence 
establishing a reasonable possibility of prevailing on the 
element of a causal relationship between the claimed left 
knee disability and service, the basis upon which the claim 
originally was denied. While not directly addressing the 
question of aggravation, given there is evidence of a knee 
injury pre-existing service, the above opinion still presents 
favorable evidence on the element of causation that was not 
before of record. Significant also, the prior December 2005 
report from Dr. A.P. substantiates that this physician 
already was aware of the Veteran's original 1969 knee surgery 
preceding service, at the time of providing the January 2007 
statement. The credibility and probative weight of the 
evidence likewise will be presumed at the reopening stage of 
inquiry. Justus v. Principi, supra.

The Board therefore concludes that the above January 2007 
physician's opinion comprises new and material evidence to 
reopen the Veteran's claim. 38 C.F.R. § 3.156(a). See also 
Hickson v. West, 11 Vet. App. 374, 378 (1998). Accordingly, 
the petition to reopen a claim for service connection for a 
left knee disorder is granted, and the claim will be 
readjudicated on the merits following completion of the case 
development requested below.


ORDER

Service connection for PTSD is granted.

As new and material evidence has been received to reopen a 
claim for service connection for a left knee disorder, the 
claim to this extent is granted.


REMAND

Prior to the readjudication on the merits of the claim for 
service connection for a left knee disability, a medical 
opinion must be obtained to conclusively determine whether 
this disorder claimed is etiologically related to service, 
based upon               in-service aggravation of a pre-
existing disorder. 

The Veteran's November 1970 service entrance physical denotes 
a history of a left knee operation prior to service for a 
bone chip removal, with no abnormal function at that time. 
Service treatment records show further that in December 1970 
during his basic training the Veteran sought treatment for 
left knee pain. An examination indicated the knee was 
essentially within normal limits except for slight laxity of 
the medial collateral ligament. He returned with increased 
knee pain the following week, and the objective findings were 
the same. 

In February 1971, on subsequent evaluation there was evidence 
of instability of the medial collateral ligament. There was 
full range of motion of the left knee, with some crepitus on 
extension. An x-ray revealed a separate ossification site in 
the medial aspect of the patella, representing an accessory 
ossicle or old fracture, and no other abnormalities. The 
impression was chrondromalacia patella of the left knee. The 
Veteran was placed on a physical profile. In March 1971, he 
reported having re-injured the knee during a guard duty 
assignment. The Veteran remained on a physical profile 
throughout his service. A September 1973 separation 
examination again notes a history of left knee surgery before 
service for a fractured patella.

In recent correspondence, the Veteran has provided a more 
detailed account of his left knee disorder during service in 
stating that he required the use of crutches and had 
difficulty completing some of the training exercises during 
his basic training.

On a February 1974 VA Compensation and Pension examination, 
the diagnosis on orthopedic evaluation was status-post 
patella fracture, with persistent episodes of effusion and 
pain in the knee. The exact cause was not discernible, and 
may have been a meniscal tear. Another VA examiner at that 
time however, diagnosed fracture of the left patella, prior 
to service, symptomatic and probably aggravated by the long 
periods of standing required by the Veteran's service 
assignment.

The December 2005 report of an orthopedist with a university 
medical clinic diagnosed tricompartmental osteoarthritis that 
was much worse in the patellofemoral compartment. The January 
2007 report from this physician observed the Veteran reported 
that he had a knee injury during basic training, and stated 
that certainly any injury could lead to posttraumatic 
osteoarthritis and it was possible this was a service-related 
issue.


A medical opinion and examination is necessary to more 
conclusively resolve the Veteran's claim, specifically as to 
whether he had aggravation of the pre-existing left knee 
condition during service. Hence, a VA examination by an 
orthopedist must be scheduled. See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008) (VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

While this matter is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Salt Lake City VA Medical Center (VAMC). The 
most recent treatment records on file from this facility are 
dated from August 2007. The RO should obtain any such records 
from this facility and associate them with the claims file. 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).    See also 38 C.F.R. § 3.159(c)(2) (VA 
will undertake reasonable efforts to obtain relevant records 
in the custody of a Federal department or agency).

Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC will contact the Salt Lake 
City VAMC and request copies of all 
available records of treatment from that 
facility for a left knee disorder dated 
since March 2008. In requesting these 
records, the RO/AMC must follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities. All records/responses 
received should be associated with the 
claims file.

2.	When this requested action has been 
completed, the RO/AMC will afford the 
Veteran a comprehensive physical 
examination to address the etiology of a 
left knee disorder, specifically, whether 
a pre-existing left knee injury underwent 
substantial and permanent aggravation 
during service. The following 
considerations will govern the 
examination:

a.	The claims file, and a copy of this 
remand, will be made reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

b.	After conducting any interviews with 
the Veteran or any appropriate clinical 
testing, the examiner must express an 
opinion as to whether a left knee 
disorder, status-post patella fracture is 
etiologically related to service, based 
upon a theory of in-service aggravation 
of a pre-existing disability. For 
purposes of this inquiry, aggravation is 
defined as a permanent worsening of the 
pre-existing injury, not due to the 
natural progress of the underlying 
disability. The VA examiner must also 
directly note his consideration of both 
the report of a prior February 1974 VA 
Compensation and Pension examination, and 
a January 2007 report from an orthopedist 
with a university medical clinic.

c.	The examiner must state the medical 
basis or bases for his opinion. However, 
if the examiner cannot respond to the 
inquiry without resort to speculation, he 
or she should so state, and further state 
what specific information is lacking as 
to providing a non-speculative opinion. 

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for status-post left 
knee fracture with postoperative 
chondromalacia patella. 

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal            is 
not granted to the Veteran's satisfaction, 
he must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claim. 

The Veteran is advised that it is his responsibility to 
report for the scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




 Department of Veterans Affairs


